SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Pre-salt production breaks a new record and reaches 300,000 barrels of oil per day Rio de Janeiro, February 28 th , 2013 – Petróleo Brasileiro S.A.– Petrobras announces that, on February 20 th , oil production at Petrobras-operated fields in the pre-salt areas of Campos and Santos Basins reached the mark of 300,000 barrels of oil per day (bpd). Of this total, 83% (249 thousand bpd) correspond to Petrobras’ share while the rest correspond to the share of Petrobras’ partner companies in the different pre-salt production areas. The 300 thousand bpd production was achieved just 7 years following the first oil discovery in the pre-salt layer, which took place in 2006. Less time than it took other important offshore production areas in the world to achieve the same mark. For instance, in the US Gulf of Mexico, it took 17 years, following the first discovery, to reach the production of 300 thousand bpd. In Campos Basin, it took 11 years. And in the North Sea, nine. Unlike other areas, the entire pre-salt oil production takes place in ultra-deep waters, which makes this achievement even more remarkable. Furthermore, the 300 thousand bpd figure was achieved using only 17 production wells. This demonstrates the high productivity of the fields that have been discovered in the pre-salt. Of these wells, six are located in Santos Basin, and account for 43% of the production (129 thousand bpd). The other 11 wells area located in Campos Basin and account for 57% of the production (171 thousand bpd). Natural gas production in these wells is 9,800 thousand m 3 per day. Average monthly oil production in the pre-sal, for February 2013, has already reached 281 thousand bpd, representing a 138% increase in just 12 months. Currently, pre-salt production is taking place in eight different platforms, four of which produce exclusively from the pre-salt: · FPSO Cidade de Angra dos Reis, in operation since October 2010 at Lula field, Santos Basin; · FPSO Cidade de Anchieta, in operation since September 2012 at Baleia Azul field, Campos Basin; · FPSO Cidade de São Paulo, in operation since January 2013 at Sapinhoá field, Santos Basin; · FPSO Cidade de São Vicente, a temporary unit used for carrying out extended well tests, has been in operation since February 2013 at Sapinhoá field, at an area known as Sapinhoá Norte. The four remaining platforms were installed in the past in Campos Basin for post-salt oil production, and given their spare capacity, allowed for pre-salt oil discovery wells to be quickly interconnected. In May of this year, another platform will go on stream in the Santos Basin pre-salt: FPSO Cidade de Paraty, with processing capacity of 120 thousand bpd and 5,000, thousand m 3 per day of gas. This platform, which is in the final assembly phase in Angra dos Reis, will be installed to the northeast of Lula field, Santos Basin. Between 2014 and 2016, another 11 new platforms will go on stream for pre-salt production: ten in Santos Basin and one in Campos Basin. This will allow oil production operated by Petrobras in the pre-salt to exceed 1,000,000 barrels of oil per day in 2017. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 19, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
